*270The opinion, of the court was delivered by
Swayze, J.
We concur in tlie result reached by the vice-chancellor which is ably sustained by his opinion, and it is perhaps unnecessary to add to what he has said. It is thought, however, that some expressions in the opinion may be susceptible of the construction that Speyers is chargeable with notice of what was known to his attorneys. If such a construction of the language of the opinion is permissible, we think it goes too far. The rule adopted by this court in State v. Sooy, 41 N. J. Law (12 Vr.) 394, is the settled law of this state. The question is not necessarily involved in the case since the vice-chancellor properly found that Speyers was chargeable with actual notice of Allen’s equitable rights. This finding is sufficiently justified by the failure of Speyer to answer the charge of actual notice contained in Allen’s cross-bill, by his. placing his defence in his answer upon his belief that Allen had acquiesced in the original decree of the court of chancery and waived his appeal, and by his receipt through his solicitors of the money from the receiver in pursuance of that decree. With these averments in his own answer, Speyers could not deny actual notice of the claim made by Allen in the suit, which resulted in the very decree in pursuance of which he received the money.
For affirmance—The Chiee-Justice, Garrison, Fort, Garretson, Hendrickson, Pitney, Swayze, Bogert, Yredenburgh, Yroom, Green, Gray, Dill—13.
For reversal—None.